DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn to Endo U.S. Publication No. (2015/0366738 A1) fails to show or make obvious the claimed combinations of elements particularly the limitations as set forth in independent claim 1 and its dependent claims 2-10 which recite features not taught or suggested by the prior art drawn to Endo.
Endo fails to disclose or fairly suggest an actuator-side control device responsible for operational control for the driver; the actuator-side control device is configured to calculate, based on the angle-related signal at a sampling timing, a thigh phase angle at the sampling timing, calculate, based on the thigh phase angle, a gait motion timing during gait cycle corresponding to the sampling timing, apply the gait motion timing of the sampling timing to output pattern saved data that is saved in the actuator-side control device and that indicates a relationship between a gait motion timing during gait cycle and a size of assisting force to be imparted to the lower frame to calculate assisting force to be imparted to the lower frame at the sampling timing, and execute operational control for the driver such that the assisting force is output; the terminal device has a display part, an input part, a terminal-side control part, and a wireless communication part for performing wireless communication with the actuator-side control device, and is capable of receiving via the input part an assisting force setting value including an assisting force imparting period obtained by specifying a period for imparting assisting force to the lower frame by using a gait motion timing during gait cycle; the terminal-side control part creates, based on the assisting force setting value received via the input part, output pattern setting data indicating a relationship between a gait motion timing during gait cycle and a size of assisting force to be imparted to the lower frame, and sends the output pattern setting data to the actuator-side control device via the wireless communication part according to manual send operation via the input part; and the actuator-side control device overwrite-saves the output pattern setting data received from the terminal device as the output pattern saved data, in combination with the other elements (or steps) of the apparatus and method recited in the claims.  
Accordingly, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed subject matter as set forth in claim 1.
Claims 2-10 are allowed insofar as they depend from the allowed base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786